DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure, as originally filed, does not describe how the steps are automated. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 broadly recite “automated.”  Applicant’s disclosure does not describe how automation is accomplished. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as obvious over Washizuka et al. (US 5423848) in view of Buysse et al. (US 20030014052 A1) and Kamdar et al. (US 6165173).
Washizuka et al. disclose an obturator having an elongate portion 2, a handle 4 and a drill or piercing tip formed on a distal portion of elongate portion 2 wherein with the exception of the drill tip, the surface of the obturator is covered by an insulating coating 111 made of silicone resin (Figs. 45-47 and supporting text).  
Regarding claim 9, the obturator of Washizuka et al. can be sized or configured to fit through a 5 mm trocar or access assembly depending on the requirements of the surgical procedure.
Washizuka et al. disclose all elements of the claimed invention except for: (1)  an explicit disclosure of an insulative sheath on the handle; and (2) the manner of applying the insulative sheath to the device.
Buysse et al. disclose applying an electrically insulative coating or an insulative sheath on the handles and various components of an instrument to protect the surgeon from electrical arcs (paras [0019] and [0047]).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing an insulative coating utilizing an insulative sheath, as taught by Buysse et al., to the Washizuka et al. obturator would have yielded predictable results, i.e., protecting a surgeon from electrical arcs. 
The combination of Washizuka et al. and Buysse et al. discloses all elements of the claimed invention except for the insulative sheath to be heat shrink tubing. 
It is well known to utilize heat-shrink tubing as an insulating sleeve or sheath on a surgical instrument such as a needle wherein the tubing is cut to the desired size, as evidenced by Kamdar et al. 
It would have been obvious to one of ordinary skill in the art to have chosen heat-shrink tubing to provide an insulative sheath in the device of the combination of Washizuka et al. and Buysse et al., as taught by Kamdar et al. with a reasonable expectation of success since the use of this material to provide an insulative coating is well known due to the ease of application. 

Claim(s) 2, 7 and 8 are rejected under 35 U.S.C. 103 as obvious Washizuka et al. (US 5423848), Buysse et al. (US 20030014052 A1) and Kamdar et al. (US 6165173), as applied to claim 1, further in view of Wattiez et al. (US 5957947).
The combination of Washizuka et al. and Buysse et al. and Kamdar et al. discloses all elements of the claimed invention except for a tip having a cylindrical section and a conical distalmost end. 
Regarding claim 2, Wattiez disclose a handle having proximal (push button 22) and distal (cylindrical portion attached to push button 22) disc portions for application of pressure (Fig. 1). 
Regarding claims 7 and 8, Wattiez et al. disclose a perforating head that includes a cylindrical part 23a and a conical part 23b which enables cutting but does not cause trauma (Fig. 1 and col. 4, lines 35-55).
It would have been recognized by one of ordinary skill in the art that providing a perforating head structure, as taught by Wattiez et al., to the obturator of the combination of Washizuka et al., Buysse et al. and Kamdar et al. would have yielded predictable results, i.e., a tip that enables cutting without trauma.  Further, it would have been obvious to one of ordinary skill in the art to have substituted a handle, for example, taught by the Wattiez et al. reference for the handle of the Washizuka et al., Buysse et al. and Kamdar et al. wherein so doing would amount to mere substitution of one functionally equivalent structure for another within the same art and the selection of any of these handles would work equally well in the claimed device. 

Claim(s) 10-11 and 15-17 are rejected under 35 U.S.C. 103 as obvious over Washizuka et al. (US 5423848), Buysse et al. (US 20030014052 A1) and Kamdar et al. (US 6165173) further in view of Tegg et al. (US 20130296781 A1).
The combination of Washizuka et al., Buysse et al. and Kamdar et al. discloses all elements of the claimed invention except for the actual steps by which the insulating tubing is placed on the device. 
The steps of heating and trimming heat shrink tubing are well known steps in the application of heat shrink tubing to an elongate member, as evidenced by Tegg et al.
It would have been obvious to one having ordinary skill in the art to have applied insulating coating on the device of the combination of Washizuka et al., Buysse et al. and Kamdar et al., as taught by Tegg et al., since the steps of heating and trimming are well known manufacturing steps for the predictable result of applying heat shrink tubing to an elongate member.  Regarding automation of placement of the shrink tubing, heating and trimming the shrink tubing, broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art (MPEP 2114 IV.).
The claimed method steps are rendered obvious by the above discussion.

Claim(s) 12 is rejected under 35 U.S.C. 103 as obvious over Washizuka et al (US 5423848), Buysse et al. (US 20030014052 A1), Kamdar et al. (US 6165173) and Tegg et al. (US 20130296781 A1) further in view of Wattiez et al. (US 5957947).
The combination of Washizuka et al., Buysse et al., Kamdar et al. and Tegg et al. disclose all elements of the claimed invention except for a different type of handle.
Wattiez disclose a handle having proximal (push button 22) and distal (cylindrical portion attached to push button 22) disc portions for application of pressure (Fig. 1 and supporting text). 
It would have been obvious to one of ordinary skill in the art to have substituted a handle, for example, taught by the Wattiez et al. reference for the handle of the device of the combination of Washizuka et al., Buysse et al., Kamdar et al., prior to providing an insulating sheath as taught By Tegg et al. wherein so doing would amount to mere substitution of one functionally equivalent handle for another within the same art and the selection of any of these handles would work equally well in the claimed device. 
The claimed method steps are rendered obvious by the above discussion. 

Allowable Subject Matter
Claims 3-6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 13, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775